Name: Commission Regulation (EEC) No 1342/80 of 28 May 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/52 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1342/80 of 28 May 1980 on the delivery of various consignments of butteroil as food aid Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 1488/79 (6) ; whereas in particular the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme ^), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butter ­ oil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States .- Done at Brussels, 28 May 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 204, 28 . 7 . 1978, p. 6 . (&gt;) OJ No L 115, 27. 4. 1978, p. 6. (*) OJ No L 119, 15. 5. 1979, p. 5. (s) OJ No L 43, 15. 2. 1977, p. 1 . (') OJ No L 181 , 18 . 7. 1979, p. 20. 31 . 5. 80 Official Journal of the European Communities No L 135/53 ANNEX ( ») Consignment A B c 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 830/78 (1978 programme) (CEE) No 831 /78 (general reserve) (EEC) No 939/79 (1979 programme) (EEC) No 940/79 2. Beneficiary WFP 3. Country of destination j Comoros Syria 4. Total quantity of the consignment 40 tonnes 40 tonnes 229 tonnes 5. Intervention agency responsible for delivery French Belgian 6. Origin of the butteroil To manufacture from intervention butter 7. Special characteristics and/or packaging (2) In 5-kg tins coated internally with food-can varnish or having undergone treatment giving equiva ­ lent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique des Comores' 'Syria 2352 / Butteroil / Lattakia / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 9. Delivery period Loading as soon as possible and at the latest by 30 June 1980 Delivery as soon as possible and at the latest by 30 June 1980 10. Stage and place of delivery Port of unloading Musamudu (deposited on the quay or on lighters) Port of unloading Moroni (deposited on the quay or on lighters) Community port of loading operating a regular service with Lattakia 11 . Representative of the beneficiary responsible for reception (3) MinistÃ ¨re de l'Ã ©conomie, des finances et du plan Service de la gestion des aides internationales Moroni (Comores) 12. Procedure to be applied to determine the costs of supply Mutual agreement Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) Other than those set out in Annex II to Regulation (EEC) No 303/77. (}) Only in the case of delivery 'to the port of unloading' and 'free at destination' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77.